Citation Nr: 1456894	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  09-08 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for the regular aid and attendance of another person, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.  He died in March 2007, and the appellant is his surviving spouse.  This case is before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The appellant had requested a hearing before a Veterans Law Judge, but in a September 2012 statement her representative indicated that she was withdrawing her hearing request.  In October 2012, a Veterans Law Judge other than the undersigned remanded the case for additional development.  The case is now assigned to the undersigned.  

As noted in the October 2012 Board remand, the issue of entitlement to reimbursement for payment of medical expenses for the Veteran has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It appears that the appellant desires that the Veteran's pension payments be recalculated in light of medical expenses that were incurred in 2006 and 2007, which were reported before his death.  The Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDINGS OF FACT

1.  A November 2006 administrative decision by the RO denied the Veteran's claim for SMP based on the need for the regular aid and attendance of another person; the decision was not final at the time of the Veteran's death.  

2.  The Veteran died in March 2007; in July 2007 (within one year thereafter) the appellant filed VA Form 21-543, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child.   

3.  At the time of the Veteran's death, his lung disability was not shown to be so disabling as to cause him to be blind or nearly blind in both eyes; to require that he be institutionalized in, or confined to, a nursing home or other facility due to physical or mental incapacity; to render him unable to care for his daily personal needs or protect himself from the hazards and dangers of daily living, without care or assistance on a regular basis; or to render him bedridden.  
 

CONCLUSION OF LAW

The Veteran was not entitled to SMP based on the need for the regular aid and attendance of another person, and payment of accrued benefits based on such entitlement is not warranted.  38 U.S.C.A. §§ 1521, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.351, 3.352, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. §  5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided post-adjudication VCAA notice by letter, dated in September 2013 (and mailed to the appellant in March 2014 after a corrected mailing address was obtained).  The appellant was notified of the type of evidence that was required to substantiate a claim for SMP.  She was also notified that VA would obtain service records, VA records, and records of other Federal agencies.  She was notified of the criteria for determining effective dates.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The appellant was afforded the opportunity to appear at a hearing, but withdrew her request for a hearing.  Because accrued benefits claims must be based on evidence in the file at the date of death, the duty to assist in an accrued benefits claim is limited to obtaining evidence already constructively in VA's possession.  See 38 C.F.R. § 3.1000.  Service treatment records are in the record.  There is no indication of any other relevant evidence in VA's possession, but not in the claims file (i.e., constructive possession).  In that regard, an August 2006 statement notes that the Veteran was moved to a nursing home, but there is no indication that he was receiving VA treatment.  Further, his death certificate does not reflect that he died at a VA facility or was an inpatient at a VA facility.  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty-to-assist provisions of the VCAA have been complied with. 

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

Accrued benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in file at the date of death, will upon the death of such person, be paid as follows:  (1) Upon the death of a veteran to the living person first listed as follows:  (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent.... (5) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the veteran.  See 38 C.F.R. § 3.1000(a).

For accrued benefits purposes, the appellant takes her husband's remaining claims as they stand at the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996) (an accrued benefits claim is derivative of the veteran's claim, i.e., the claimant's entitlement is based on the veteran's entitlement, so that a claimant is only entitled to what was properly due the veteran at the time of death, but was unpaid).  For a claimant to be entitled to accrued benefits, the service member must have had a claim pending at the time of death.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Entitlement to accrued benefits must be based on evidence in the file at the time of death, or evidence, such as VA records, deemed to be of record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

An application for accrued benefits must be filed within one year after the death of the veteran.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Several pertinent facts are not in dispute.  From 1994, the Veteran was in receipt of VA nonservice-connected pension benefits, on the basis of chronic pulmonary tuberculosis (rated 60 percent disabling).  He died in March 2007 while an inpatient at Memorial Hospital in Bakersfield, California, but before his death he had submitted a statement in August 2006, which the RO construed as a claim for SMP based on the need for the regular aid and attendance of another person.  In that statement, the Veteran asserted that he was in a "skilled nursing facility" and that the odds of him "getting out" were "very slim."  He did not state the reason for his move to a nursing facility.  The RO sent the Veteran a letter in August 2006, informing him that they were working on his claim, and requested that he submit information concerning his medical expenses and a report from his physician covering any recent medical treatment or examination (he was told he would be scheduled for a VA examination if he had not been recently examined or treated).  He did not respond to this letter with the submission of any medical records.  

A November 2006 RO administrative decision denied the claim for SMP based on the need for the regular aid and attendance of another person, stating that it had not received requested information (i.e., family medical expenses and "aid and attendance medical evidence").  The Veteran was notified that he had one year from the date of the notice letter in which to appeal the decision.  However, he died less than a year after the decision and before the expiration of the one-year period in which to appeal it.  Nevertheless, his claim remained pending at the time of his death for accrued benefits purposes, because the appellant filed a timely VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child, in July 2007, within one year following the Veteran's death.  

The question that must be addressed is whether the appellant is entitled to any accrued benefits based on the Veteran's claim for SMP that was pending when he died.  The Board will consider if the evidence of record at the time of the Veteran's death establishes entitlement to the increased rate of pension benefits the Veteran sought.  As will be explained, the evidence does not substantiate such entitlement.  

Special monthly pension is payable where a veteran suffers from nonservice-connected disability that renders him permanently and totally disabled, and an increased amount of pension is awarded if he is so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1521(a),(d); 38 C.F.R. § 3.351(a)(1).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A veteran is considered in need of aid and attendance if he is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c). 

Under 38 C.F.R. § 3.352(a), the following criteria will be accorded consideration in determining the need for regular aid and attendance:  the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination, and bedridden will be that condition which, through its essential character, actually requires that the claimant remain in bed. 

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the veteran's condition is such that it would require him to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996). 

The record shows that the Veteran had impairment due to a pulmonary disability.  He was awarded nonservice-connected pension benefits in 1994 based on chronic pulmonary tuberculosis, rated 60 percent disabling.  His death certificate lists his cause of death as cardiopulmonary arrest (of seconds' duration) due to or as a result of pneumonia (of weeks' duration) and end stage chronic obstructive pulmonary disease (of years' duration).  However, the record is devoid of evidence showing that he had a disability causing functional impairment requiring that he have the regular aid and attendance of another person.  He was asked to furnish such evidence in August 2006, in connection with the claim for SMP, but did not submit any medical records or authorize VA to obtain them on his behalf.  Thus, there is no evidence to substantiate that at the time of his death his disability was so disabling as to cause him to be blind or nearly blind in both eyes, to render him unable to care for his daily personal needs or protect himself from the hazards and dangers of daily living without care or assistance on a regular basis, or to require that he remain in bed.  While he indicated in the August 2006 statement that he resided in a nursing facility from which he did not believe he would be discharged, there is no evidence to show that the reason for his admission to such facility was for physical or mental incapacity.  In any event, the record shows that he did not remain at the nursing facility, because he died months later as an inpatient at a private hospital.  The record simply does not show how long the Veteran may have been a patient at the nursing facility or an inpatient at the hospital before his death, or his medical status and functional capabilities at those times.  

In sum, the Board finds the evidence insufficient to establish necessary that the Veteran met the criteria for SMP based on the need for the regular aid and attendance of another.  Although he had a lung disability rated 60 percent, the evidence of record at the time of his death does not demonstrate that such disability rendered him unable to feed, clothe, or bathe himself, or otherwise independently perform activities of daily living or that it rendered him bedridden.  Therefore, the preponderance of the evidence is against the  claim for SMP based on the need for the aid and attendance of another person.  Accordingly, the preponderance of the evidence is against the claim for SMP. The benefit-of-the-doubt rule does not apply; the claim must be denied.  38 U.S.C.A. § 5107(b).  As the Veteran's entitlement to SMP is not established, no accrued benefit based on such entitlement is payable.   


ORDER

The appeal seeking special monthly pension based on the need for the regular aid and attendance of another person, for accrued benefits purposes, is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


